Citation Nr: 0618379	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  01-06 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
status-post colectomy and ileostomy, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO continued a 60 
percent evaluation assigned to the service-connected 
ulcerative colitis, status-post colectomy and ileostomy.  In 
July 2004, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to 
the Board for appellate review.

In the July 2004 remand, the Board also referred claims of 
service connection for diabetes mellitus type II and Crohn's 
disease to the RO.  It does not appear as if these issues 
have been addressed and they are again referred to the RO.  
Additionally, the veteran filed a claim for total disability 
based on individual unemployability in March 2005.  This 
issue is also referred to the RO for appropriate action.


FINDING OF FACT

The veteran's ulcerative colitis, status-post colectomy and 
ileostomy, is manifested by a soft abdomen and diarrhea with 
blood in the stool; pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or serious 
complications are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2004 notice letter and a 
supplemental statement of the case (SSOC) in May 2005, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the notice 
letter requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Finally, the RO told the veteran to send in any 
evidence in his possession that pertains to his claim.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Iowa 
City, Iowa.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Additionally, in March 2001 and February 2005, the veteran 
was afforded VA examination in relation to his claim, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's ulcerative colitis, status-post colectomy and 
ileostomy, has been evaluated as 60 percent disabling under 
38 C.F.R. § 4.114 (Diagnostic Code 7323) (2005), for 
"ulcerative colitis."  Under that code a 60 percent rating 
is assigned for severe ulcerative colitis with numerous 
attacks a year and malnutrition, with health only fair during 
remissions.  A 100 percent rating is assigned for pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  38 C.F.R. § 4.114 (Diagnostic Code 7323).

On remand, the veteran was afforded a VA gastrointestinal 
examination.  The examiner found that the veteran suffered 
from ulcerative colitis with no clear episodes of recurrent 
attacks.  The veteran complained of diarrhea with blood in 
the stool and on the catheters; however these instances 
resolved themselves without any treatment.  The examiner 
found the veteran's abdomen to be soft, slightly protuberant, 
with hyperactive bowel sounds present.  The ileostomy was 
unchanged and there was no evidence of anemia since 2001.  X-
ray showed dilated multiple small bowel loops, consistent 
with a history of the veteran's reservoir.  Regarding the 
veteran's other variously diagnosed complications, the 
examiner stated that they were in fact not established extra-
intestinal manifestations of the veteran's ulcerative 
colitis.  The complications include diabetes mellitus, 
neurotic depression, carpal tunnel syndrome, 
hyperglyceridemia, hyperlipidemia, hypothyroidism, and 
myalgia.  The examiner went on to state that it is less 
likely as not that the current manifestations of these 
medical conditions are complications of the veteran's 
ulcerative colitis treatment.  He concluded that the veteran 
has none of the usual inflammatory extra-intestinal 
manifestations of ulcerative colitis.

Based on the February 2005 VA examination report, it is not 
shown that the veteran's level of disability for ulcerative 
colitis rises to the level of 100 percent disabled under the 
criteria set forth in Diagnostic Code 7323.  His symptoms are 
not pronounced and there is no evidence of marked 
malnutrition, anemia, general debility, or serious 
complications such as liver abscess.  In this case, the 
February 2005 examiner found no recurrent attacks and no 
complications arising from the veteran's ulcerative colitis.  
The earlier record, as clarified by the 2005 opinion, 
likewise does not demonstrate that the veteran experiences 
the sort of problems contemplated by the criteria for a 100 
percent rating.  Absent such evidence, a rating higher than 
the 60 percent rating currently assigned for severe 
ulcerative colitis is not warranted.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7323).

There are also treatment records from both VA and private 
providers.  Although the veteran has sought constant 
treatment for ulcerative colitis, the treatment records as a 
whole do not show that the symptoms due to the veteran's 
disability are currently pronounced.  A September 2001 VA 
progress note shows a diagnosis of chronic colitis; moderate 
to severe.  An October 2002 Galesburg Clinic note shows a 
diagnosis of stable ulcerative colitis.  A February 2003 
Galesburg Clinic note also shows stability of the condition.  
In March 2004, he was hospitalized with acute Clostridium 
difficile colitis, which was responsible for most of his 
symptoms according to the March 2004 discharge summary from 
Galesburg Cottage Hospital.  Based on the treatment records, 
the veteran's symptoms due to ulcerative colitis are shown to 
be more akin to the criteria for a 60 percent rating compared 
to that of the 100 percent rating criteria.  Thus, an 
increased rating is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that ulcerative colitis reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 60 percent for ulcerative colitis, 
status-post colectomy and ileostomy, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for 
ulcerative colitis, status-post colectomy and ileostomy, is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


